Case 8:20-cv-00675-JVS-JDE Document 12 Filed 07/22/20 Page 1 of 2 Page ID #:200




   1
   2
   3                                                             JS-6
   4
   5
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  10
  11 BORZIN KHADIVI and SAMIRA                         Case No. 8:20-cv-00675-JVS-JDE
     KASRAVI,
  12                                                   The Hon. James V. Selna
                 Plaintiffs,                           Courtroom 10C
  13
           v.
  14                                                   ORDER GRANTING JOINT
     ALLSTATE INSURANCE                                STIPULATION OF DISMISSAL OF
  15 COMPANY, a Corporation; and DOES                  COMPLAINT WITH PREJUDICE
     1 through 10, inclusive,
  16
                 Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                      Case No. 8:20-cv-00675-JVS-JDE
       SMRH:4824-1108-9860.1   ORDER GRANTING JOINT STIPULATION OF DISMISSAL OF COMPLAINT WITH
                                                                                          PREJUDICE
Case 8:20-cv-00675-JVS-JDE Document 12 Filed 07/22/20 Page 2 of 2 Page ID #:201




   1            Upon review of the Joint Stipulation for Dismissal with Prejudice under
   2 Federal Rule of Civil Procedure Rule 41, and good cause appearing:
   3            IT IS HEREBY ORDERED that plaintiffs’ complaint shall be dismissed with
   4 prejudice. Each party shall bear their own attorneys’ fees and costs.
   5
   6            IT IS SO ORDERED.
   7
   8 Dated: 7/22/20
                                                                    James V. Selna
   9
                                                              United States District Judge
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -1-                Case No. 8:20-cv-00675-JVS-JDE
       SMRH:4824-1108-9860.1   ORDER GRANTING JOINT STIPULATION OF DISMISSAL OF COMPLAINT WITH
                                                                                          PREJUDICE
